Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-5, 14, 15, 17, 30, 32, 46 and 47 (Group II, Claims 51 and 55 withdrawn) in the reply filed on 12/29/2020 is acknowledged. The traversal is on the ground(s) that The Office has failed to provide sufficient evidence to suppo11 requirement of a Restriction. The Office has failed to acknowledge that independent claim l pertains to a system for the production of a beverage, and independent claim 51 pertains to a method fur production of a beverage with the system as claimed in claim 1.  However, this is not found persuasive because Inventions I and II are related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP §806.05(e)).  In this case the apparatus as claimed can be used to practice another materially different process such as feeding a liquid into a mixing chamber, inserting a cartridge filled with a beverage substance into a cartridge receptacle of a beverage preparation unit, transferring the beverage substance from a reservoir of the cartridge into the mixing chamber by a cartridge discharge device, and discharging the beverage produced in the mixing chamber by mixing the beverage substance with the liquid by a beverage outlet and additionally further mixing a second into the discharged beverage (another and materially different process).

Claim Limitation
Claim Interpretations - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

A. Claim limitation “a cartridge discharge device which causes at least partial transfer of the beverage substance” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “transfer of the beverage substance” and without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claim 1 and Claim 46 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 14-15, 17, 30, 32 and 46-47 are rejected under 35 U.S.C. 102(a) (1)/ 102(a) (2) as being anticipated by Tansey (US 2013/0062366 A1).
Regarding Independent Claim 1, Tansey discloses a system for production of a beverage, more particularly a cold beverage, comprising,
a cartridge (dispensing cartridge 110, Fig 2, [0108]) which has a reservoir  (cartridge 120, Figs 2-6, [0108]) filled with a beverage substance (beverage concentrate 175, Fig 5, [0120]);
a beverage preparation unit (chilled beverage dispensing device 100, Fig 1, [0105]) having a cartridge receptacle in which the cartridge can be reversibly inserted (see Figs 13-14, [0177-0178]); and 						
a cartridge discharge device (liquid outlet 180, Fig 5, [0118]) which causes at least partial transfer of the beverage substance from the reservoir into a mixing chamber (mixing nozzle structure 195, Fig 1, [0105]), 
wherein the system comprises a movable plunger (an upper piston 160, Fig 3, [0111]) arranged inside the reservoir and can be transferred from a starting position into a final position by the cartridge discharge device (see 160 and 180 in Figs 5-6, [0117, 0118]); 
wherein the cartridge discharge device comprises a negative pressure device (a pneumatically operated cylinder, [0117]); and

Regarding Claims 2-5, 14-15, 17, 30, 32 and 46-47, Tansey further discloses:
Claim 2, wherein the beverage preparation unit comprises a liquid supply (mixing liquid inlet 320, Fig 14, [0181]) which opens into the mixing chamber.
	Claim 3, wherein the plunger (upper piston 160, Figs 3-4, [0111]) is arranged in the starting position closed to input side (see 160 in starting position closed to input side in Fig 3); and wherein the plunger is moved in the final position towards an output side (see 160 in final position towards an output side 180 in Fig 4).
Claim 4, wherein the plunger (upper piston 160, Figs 3-4, [0111]) is arranged as part of the cartridge permanently in the reservoir (160 in reservoir 120, Figs 2-6, [0108]) or can be introduced as part of the cartridge discharge device into the reservoir after the cartridge has been inserted into the beverage preparation unit (chilled beverage dispensing device 100, Fig 1, [0105]; also see Figs 13-14, [0177-0178]).
Claim 5, wherein the plunger (upper piston 160, Figs 3-4, [0111]) has a sealing device (sealing diaphragm 135, Fig 3, [0110]) in a form of a flexible circumferential sealing lip or sealing bead, which seals a gap between a wall of the reservoir and the plunger (see Figs 3-4).
Claim 14, wherein the mixing chamber (mixing nozzle structure 195, Fig 1, [0105]) has a beverage outlet through which the beverage formed from mixing the beverage substance with liquid is dispensed (see details in Fig 14), wherein the system 
Claim 15, wherein a liquid supply is fed with liquid which is cooled by a cooling unit (a liquid refrigeration unit 220, Fig 2, [0107]), wherein the cooling unit is part of the beverage preparation unit or of a separate refrigerator which is in active connection with the beverage preparation unit (see detail in Fig 2).
Claim 17, wherein the liquid supply is fed with liquid which is admixed with carbon dioxide by a carbonator (carbonation device 280, Fig 2, [0108]).
Regarding Independent Claim 30, Tansey discloses a cartridge (dispensing cartridge 110, Fig 2, [0108]) for a system for the production of a beverage, the cartridge can be inserted into a cartridge receptacle (see Figs 13-14, [0177-0178]) of a beverage preparation unit (chilled beverage dispensing device 100, Fig 1, [0105]) and wherein the cartridge has a reservoir (cartridge 120, Figs 2-6, [0108]) which is filled with a beverage substance (beverage concentrate 175, Fig 5, [0120]), 
wherein the cartridge has a plunger (an upper piston 160, Fig 3, [0111]) arranged in the reservoir (cartridge 120, Figs 2-6, [0108]) and which can be moved between a starting position close to an input side of the cartridge, and a final position which is disarranged from the input side towards an output side (see from a starting position into a final position in Figs 3-4); 
Regarding Claim32, Tansey further discloses wherein the plunger (upper piston 160, Figs 3-4, [0111]) has a sealing device (sealing diaphragm 135, Fig 3, [0110]) in a form of a flexible circumferential sealing lip which seals a gap between a wall of the reservoir and the plunger (see Figs 3-4).
Regarding Independent Claim 46, Tansey discloses a beverage preparation unit (chilled beverage dispensing device 100, Fig 1, [0105]) for the system for the production of a beverage as claimed in claim1, wherein the beverage preparation unit has the cartridge receptacle in which the cartridge can be reversibly inserted (see Figs 13-14, [0177-0178]), a cartridge discharge device (liquid outlet 180, Fig 5, [0118]) which causes an at least partial transfer of the beverage substance from the reservoir into a mixing chamber (mixing nozzle structure 195, Fig 1, [0105]), and a liquid supply (mixing liquid inlet 320, Fig 14, [0181]) which opens into the mixing chamber.
Regarding Claim47, Tansey further discloses wherein the beverage preparation unit comprises a cooling unit (a liquid refrigeration unit 220, Fig 2, [0107]), for cooling a liquid which is supplied to the liquid supply (see 200 cooling a liquid supply to 320 located mixing chamber 195 in Figs 2 and 14).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761